Citation Nr: 0907257	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for right knee medial 
meniscectomy with instability, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for left fibula 
fracture, currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

6.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and April 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

When this case was previously before the Board in October 
2007, the issues listed on the title page were remanded for 
additional development.  

The October 2004 rating on appeal addressed the issue of 
entitlement to service connection for a back condition on the 
merits.  The Board notes that irrespective of this RO 
determination, it will adjudicate the initial issue of new 
and material evidence in the first instance, because this 
initial issue determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), 
aff'g 8 Vet. App. 1 (1995).  In light of the favorable 
determination in this case, the appellant is not prejudiced 
by the Board's own adjudication of the initial issue of new 
and material evidence at this time.

The Board notes that subsequent to the most recent 
supplemental statement of the case (SSOC), dated August 21, 
2008, the veteran submitted additional records consisting of 
an August 2008 VA outpatient treatment report, a September 
2008 VA Request for Outpatient Services, an October 2008 VA 
Medical Feasibility Form, and a December 2008 letter from VA 
Vocational Rehabilitation (Voc-Rehab).  The records dated in 
August, September and October address his low back and right 
knee conditions but not his bilateral hearing loss or left 
fibula fracture.  The December 2008 Voc-Rehab letter does not 
address any specific service-connected disabilities.  

In light of the following favorable decision reopening the 
veteran's low back claim, the Board finds that it is not 
prejudicial to adjudicate this issue without first remanding 
the case to the RO for initial consideration of the 
additional evidence.  Further, the Board may address the 
right knee claims at this point because the Board is using 
the additional evidence as a basis for the highest possible 
evaluation permitted by 38 C.F.R. § 4.68, the Amputation 
Rule, and Diagnostic Code 5164 (amputation not improvable by 
prosthesis controlled by natural knee action), effective May 
2007.  The additional evidence does not address the status of 
the veteran's right knee prior to May 2007, so the Board can 
deny an increased evaluation prior to that date without 
prejudicing the veteran.  In light of the following favorable 
decision, the Board finds it may also address the veteran's 
TDIU claim without prejudice.  The additional evidence does 
not address the status of the employability prior to May 
2007, so the Board can deny a TDIU prior to that date without 
prejudicing the veteran.  The Board may also adjudicate the 
veteran's hearing loss and left knee claims at this time 
since the additional records do not address those conditions.  
See Disabled American Veterans et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (2003)) 

The report of a January 2008 VA examination relates that the 
veteran had massive surgical scars on the anteromedial and 
lateral aspect of the right knee, which the Board notes 
appear to be secondary to the veteran's total right knee 
replacement.  This finding raises the issue of entitlement to 
additional compensation based on right knee scars, under 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board 
refers this issue to the RO for development and adjudication.  

The issues of entitlement to service connection for bilateral 
hearing loss and whether new and material evidence has been 
received to reopen a claim for service connection for a low 
back disability are now before the Board for final appellate 
consideration.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2002 rating decision denied service connection 
for a back condition.

2.  Evidence added to the record since the February 2002 
rating decision does relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for a low back condition, and does raise a 
reasonable possibility of substantiating that claim.

3.  The competent medical evidence, overall, does not show 
that the veteran incurred or aggravated hearing loss during 
active duty, nor may it be so presumed.  

4.  The competent medical evidence, overall, does not show 
that the veteran's degenerative changes of the right knee 
resulted in limitation of flexion to 30 degrees, or 
limitation of extension to 15 degrees, prior to May 2, 2007.

5.  The competent medical evidence, overall, does not show 
that the veteran's right knee medial meniscectomy resulted in 
severe recurrent subluxation or instability, prior to May 2, 
2007.

6.  The competent medical evidence, overall, does not show 
that the veteran's left fibula fracture results in marked 
knee or ankle disability.  

7.  The competent medical evidence reflects that the veteran 
underwent a right total knee arthroplasty on May 2, 2007, 
with chronic residuals consisting of severe painful motion or 
weakness.

8.  The competent medical evidence, overall, shows that the 
veteran's service-connected disabilities prevent him from 
securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  Evidence received since the February 2002 rating decision 
denying service connection for a back condition is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

2.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the right knee, prior to May 2, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2008).

4.  The criteria for an evaluation in excess of 20 percent 
for right knee medial meniscectomy, prior to May 2, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008).

5.  The criteria for an evaluation in excess of 20 percent 
for left fibula fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (2008).

6.  The criteria for a 100 percent evaluation for right total 
knee arthroplasty, effective from May 2, 2007, to May 1, 
2008, and a 60 percent evaluation thereafter, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (2008).

7.  The requirements for a total disability evaluation based 
on individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The Board is reopening the new and material evidence claim 
and remanding it for further development.  The Board is also 
granting the veteran's TDIU claim.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist for either 
claim, such error was harmless and will not be further 
discussed.

With respect to the veteran's claim for service connection 
for bilateral hearing loss, the VCAA duty to notify was 
satisfied by way of a letter sent to the appellant in July 
2004 that fully addressed all necessary notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, a March 2006 letter 
provided Dingess notice, followed by readjudication in two 
supplemental statements of the case dated in August 2008.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that a February 2004 VCAA letter 
regarding the veteran's increased evaluation claims does not 
meet the requirements of Vazquez-Flores and is not sufficient 
as to content and timing, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome.  
The May 2005 SOC set forth the specific rating criteria 
provided by Diagnostic Codes 5257, 5260, 5261 and 5262.  This 
was followed by readjudication in two August 2008 SSOCs.  
Although the veteran was not informed of Diagnostic Code 5055 
for knee replacement, the favorable nature of the following 
decision renders any error harmless.  These factors show that 
the notice deficiencies did not affect the essential fairness 
of the adjudication, rebutting the presumption of prejudice.  
For this reason, no further development is required regarding 
the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant has been afforded VA 
medical examinations in March 2004, September 2004 and 
January 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Board observes that despite the finality of a prior 
decision a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held 
that when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The February 2002 rating decision denied service connection 
for a back condition.  The rating decision held that the 
evidence did not show that the veteran's back condition was 
related to service or service-connected right knee 
disability.  This decision became final.  38 U.S.C.A. § 7105 
(West 2002).  Evidence of record at this time included 
service medical records, which were negative for back 
complaints, symptoms, findings or diagnoses, and post-service 
VA treatment records, which did not link any back complaints 
to the veteran's service-connected right knee disability.  

Since the February 2002 rating decision became final, the 
veteran has submitted a May 2008 VA outpatient treatment 
report which provides a diagnosis of history of low back pain 
from unknown etiology, progressively becoming worse, possibly 
related to right total knee arthroplasty of May 2007.  An 
August 2008 VA outpatient treatment report notes that the 
veteran reported that his low back pain was aggravated by 
sitting down, which was required to take the weight off his 
service-connected right knee disability and healed service-
connected left fibula fracture.  These VA records raise a 
reasonable possibility of substantiating the claim and are 
material within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the veteran's claim.  To this 
extent only, the benefit sought on appeal is granted.

Inasmuch as the claim for service connection for a low back 
disability has been reopened, the Board must consider the 
merits of the claim.  The next step for the Board in this 
case is to assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  On review, and in light of the new evidence, 
the Board finds that additional development is needed.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA purposes is defined by 
regulation, and may be shown by the following: (1) when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater, or (2) when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or 
(3) when speech recognition using the Maryland CNC Test is 
less than 94% correct.  38 C.F.R. § 3.385 (2008).

When audiometric test results at separation from service do 
not meet the regulatory requirements for establishing a 
disability within the meaning of 38 C.F.R. § 3.385 at that 
time, a veteran may nevertheless establish service connection 
for a current hearing disability by submitting evidence that 
the current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The veteran generally claims that he incurred bilateral 
hearing loss during his active duty service due to exposure 
to artillery.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss.

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to 
hearing loss.  At separation his pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
5
5
10
10
15

These audiometric findings do not represent hearing loss for 
VA purposes.  38 C.F.R. § 3.385.  There is no evidence of 
pertinent complaints, symptoms, findings or diagnoses within 
one year of the veteran's separation from active duty.  
Because the claimed condition was not seen during service, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Because the claimed condition was not seen within 
one year of the veteran's separation from service, 
presumptive service connection is not warranted.

A September 2004 VA examination provides that the veteran's 
claims file was reviewed and sets forth the relevant medical 
history.  The report notes the veteran's contentions that 
exposure to 8-inch and 155 howitzers during active duty 
caused his hearing loss, and that he denied significant post-
service noise exposure.  On examination, pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
60
50
LEFT
15
20
65
65
70

The average threshold was 43 on the right and 55 on the left.  
Speech recognition levels using the CNC test were 72 percent 
on the right and 94 percent on the left.  These findings 
reflect represent hearing loss for VA purposes.  38 C.F.R. 
§ 3.385.  

In an opinion, the VA examiner stated that since the 
veteran's hearing was within normal limits in 1983, his 
hearing loss was not caused by noise exposure during active 
duty but had some other unknown etiology.  

This medical opinion weighs heavily against the veteran's 
claim.  The opinion is especially probative because it is 
based on a review of the veteran's final active duty 
audiogram results, his reported inservice and post service 
noise exposure, and current examination results.  The opinion 
includes a rationale that refers to objective findings set 
forth in the medical record.  This fact is particularly 
important, in the Board's judgment, as the reference makes 
for a more convincing rationale.

The Board acknowledges that noise exposure was consistent 
with the circumstances of the veteran's service as a fire 
support specialist, the MOS listed on his DD 214.  38 
U.S.C.A. § 1154(a) (West 2002) (consideration shall be given 
to the places, types, and circumstances of a veteran's 
service as shown by the veteran's service record, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence).  Regardless, there is no competent 
medical evidence or opinion linking the veteran's current 
hearing loss to his period of active duty.

With respect to the veteran's own contentions, lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Nevertheless, the veteran's opinions are 
outweighed by the competent medical evidence of record.  
Simply stated, the Board finds that the service medical 
records (indicating no findings or complaints of hearing loss 
during active duty) and post-service medical records 
(containing evidence that the veteran's hearing loss was not 
due to active duty) outweigh the veteran's contentions.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for bilateral hearing 
loss.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's degenerative changes of the right knee are 
evaluated under Diagnostic Code 5010-5260 for arthritis and 
limitation of flexion.  His right knee medial meniscectomy 
has been evaluated under Diagnostic Code 5257 for recurrent 
subluxation or instability.  His left fibula fracture has 
been evaluated under Diagnostic Code 5262 for impairment of 
the tibia and fibula.  

Traumatic arthritis is evaluated as degenerative arthritis.  
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes, 
an evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2008).

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation, limitation to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrant a 30 percent evaluation.  Diagnostic Code 5260.  
Limitation of extension of a knee to 10 degrees warrants a 10 
percent evaluation, limitation to 15 degrees warrants a 20 
percent evaluation and limitation to 20 degrees warrants a 30 
percent evaluation.  Diagnostic Code 5261.  Separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same knee joint.  See 
VAOPGCPREC 9-2004.

Slight recurrent subluxation or instability of the knee 
warrants a 10 percent evaluation; moderate recurrent 
subluxation or instability of the knee is rated 20 percent 
and severe recurrent subluxation or instability of the knee 
is rated 30 percent.  Diagnostic Code 5257.

Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation.  With marked 
knee or ankle disability, a 30 percent evaluation is 
warranted.  Diagnostic Code 5262.

The Board notes that VAOPGCPREC 23-97 held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003-5010 and Diagnostic 
Code 5257 based on additional disability.  It was specified 
that, for a knee disorder already rated under Diagnostic Code 
5257, a claimant would have additional disability justifying 
a separate rating if there is limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  Hence, if a 
claimant has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis and limitation of motion, a separate rating is 
available under Diagnostic Code 5003 or Diagnostic Code 5010. 
Likewise, if a claimant has a disability rating under 
Diagnostic Code 5003 for arthritis of the knee, and there is 
evidence of instability, a separate rating is available under 
Diagnostic Code 5257.  See VAOPGCPREC 9-98.

In addition, for one year following implantation of a knee 
prosthesis for service-connected knee disability, a 100 
percent rating is assigned, followed thereafter by a 60 
percent schedular rating when there are chronic residuals 
consisting of severe painful motion or weakness or by a 
minimum rating of 30 percent rating.  Diagnostic Code 5055.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA treatment reports dated during the appeal period reflect 
complaints of pain for each knee disability.  The veteran 
underwent a right total knee arthroplasty on May 2, 2007.  

The report of a March 2004 VA examination reviews the 
veteran's current complaints and sets forth the result of 
current physical examination.  On physical examination, the 
veteran had right knee range of motion from zero to 125 
degrees without pain.  There was a small effusion and pain 
with both medial and lateral MacMurray's examination.  There 
were well healed scars from his ACL reconstruction.  There 
was mild crepitus with range of motion and some slight 
anterior instability.  There was no varus, valgus or 
posterior instability.  There was some mild medial and 
lateral joint line tenderness.  There was 5/5 strength of all 
major muscle groups.

The left knee had range of motion from zero to 125 degrees 
without pain.  There was no effusion.  There was tenderness 
to palpation over the proximal fibula but no joint line 
tenderness.  There was no crepitus with range of motion.  The 
knee was stable to anterior, posterior, varus and valgus 
stresses.  There was negative McMurray's examination on both 
the lateral and medial side and 5/5 strength of all major 
muscle groups.  X-ray examination within the past six months 
was negative.  

The assessment was degenerative joint disease of the right 
knee, post-traumatic in origin due to anterior cruciate 
ligament disruption and continued instability; and history of 
left proximal fibula fracture, now healed with residual knee 
pain. 

The report of a January 2008 VA examination reviews the 
veteran's current complaints and sets forth the result of 
current physical examination.  The veteran had given up work 
as a utility linesman in 2001 due to his right knee 
disability.  He had given up coaching youth sports and had 
flare-ups that occurred on a variable and unpredictable 
basis.  They lasted from one to two days.  The veteran had a 
massive degree of bony swelling.  Range of motion was from 15 
degrees to 90 degrees, with end of range pain but not 
additionally limited by repetitive use on examination.  He 
had a mild degrees of laxity on the Lachman's test but the 
Drawer test appeared normal.  He had pain on valgus stress.  
The diagnosis was degenerative joint disease with prior right 
knee replacement surgery.  

The report also provides that the veteran reported left leg 
weakness and intermittent local pain.  He did not have other 
symptoms and did have flare-ups of left leg pain that were 
weather-related.  He used a cane, due to each knee 
disability.  On physical examination, the veteran had a 
tender, firm knot on the lateral aspect of the left lower 
leg.  There was no deformity, angulation, false motion or 
shortening.  There was no evidence of nonunion or malunion.  
He was somewhat unsteady on his left leg attempting to stand 
on the left leg alone.  He had difficulty standing on tiptoes 
and basically had to use a cane to attempt these maneuvers.  
There was no limitation of motion otherwise noted of the left 
ankle and knee.  A current X-ray was read as normal.  The 
diagnosis healed fracture of the left fibula.  

An August 21, 2008, VA outpatient treatment report provides 
that the veteran complained that his right knee pain had 
continued, and he also had swelling and heat.  Range of 
motion was from 10 degrees to 80 degrees.    

A September 2008 VA Request for Outpatient Services reflects 
that the veteran had been authorized for evaluation by a pain 
specialist for right knee pain.  

An October 2008 VA Medical Feasibility Form was completed by 
the veteran's VA treating physician.  The physician related 
that he was treating the veteran for right knee total joint 
replacement.  The prognosis was guarded and employment was 
not a reasonable goal for him.  The veteran was under 
medications that would affect his ability to work, drive or 
concentrate.  The veteran's restrictions on employment were 
permanent.  

A December 2008 VA Voc-Rehab letter informed the veteran that 
the evidence in his case indicated that it was not reasonably 
feasible to expect him to achieve a vocational goal.  His 
service-connected disabilities, when considered in relation 
with has circumstances, prevented him from pursuing 
employment or vocational rehabilitation and employment 
training to become employed in an occupation consistent with 
his abilities, aptitudes and interests.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence dated prior to May 2, 
2007, is against an evaluation in excess of 10 percent for 
increased rating for degenerative changes of the right knee 
under Diagnostic Codes 5260 or 5261, prior to May 2, 2007.  
The VA March 2004 VA examination found that the veteran had 
range of motion from zero to 125 degrees without pain.  The 
preponderance of the evidence is also against an evaluation 
in excess of 20 percent for right knee medial meniscectomy 
with instability, prior to May 2, 2007.  On VA examination in 
March 2004, the veteran had some slight anterior instability 
but no varus, valgus or posterior instability.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
the left fibula fracture.  The evidence of record, including 
VA examination reports, does not reveal a marked left knee or 
ankle disability.  Diagnostic Code 5262.  The March 2004 VA 
examination found that there was no effusion, joint line 
tenderness, or crepitus.  The knee was stable to anterior, 
posterior, varus and valgus stresses.  There was negative 
McMurray's examination on both the lateral and medial side 
and 5/5 strength of all major muscle groups.  X-rays from the 
last six months were negative.  The January 2008 VA 
examination found that there was no deformity, angulation, 
false motion or shortening and there was no limitation of 
motion of the ankle or knee.  An X-ray showed a healed 
fracture.  

The Board recognizes the veteran's complaints of right and 
left knee pain.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of 
pain reasonably shown by the record to be due to the 
veteran's right knee disabilities, prior to May 2, 2007, and 
the veteran's left knee disability are contemplated in the 
current evaluations.  As noted above, range of motion in 
March 2004 for each knee was limited but without pain.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

The evidence shows that the veteran is entitled to a 100 
percent evaluation for the period from May 2, 2007, to May 1, 
2008, due to his right total knee arthroplasty on May 2, 
2007.  Diagnostic Code 5055.  The August 2008 VA outpatient 
treatment report, the September 2008 VA Request for 
Outpatient Services and the October 2008 VA Medical 
Feasibility Form show that the veteran is entitled to a 60 
percent evaluation, effective May 2, 2008, under Diagnostic 
Code 5055.  In this regard, these records more nearly 
approximate chronic residuals consisting of painful motion or 
weakness in the affected extremity.  The Board observes that 
the 100 percent and 60 percent evaluations encompass all 
residuals from the veteran's service-connected right knee 
disability.  

The Board notes that with regard to the Amputation Rule, in 
pertinent part: "[t]he combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed."  
38 C.F.R. § 4.68 (2008).  Amputation of a lower extremity at 
the middle or lower thirds of the thigh may be assigned a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5162 
(2008).  Amputation of a leg with defective stump and thigh 
amputation recommended or amputation not improvable by 
prosthesis controlled by natural knee action may also be 
assigned a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5163 and 5164 (2008).  Amputation of a lower 
extremity at the upper third of the thigh warrants an 80 
percent evaluation if the point of amputation is at or above 
a point one-third of the distance from the perineum to the 
knee joint, measured from the perineum.  38 C.F.R. § 4.71a, 
Diagnostic Code 5161 (2008).

Thus, assuming arguendo that the hypothetical elective level 
of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and 
Diagnostic Codes 5161, 5162-5164, because the prosthetic knee 
joint clearly does not involve the upper third of the thigh.  
In short, with the exception of instances when a 100 percent 
rating is assigned for one year following implantation of a 
prosthetic knee under Diagnostic Code 5055, a rating greater 
than 60 percent is not assignable.



TDIU 

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2008).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).  
In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19 (2008).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a TDIU, prior to May 2, 2007.  The 
veteran did not meet the percentage requirements prior to 
this date, as his combined evaluation for service-connected 
disabilities was not greater than 50 percent, other than 
during certain time periods of convalescence under 38 C.F.R. 
§ 4.30.  Specifically, his service-connected disabilities 
were evaluated as follows: right knee medial meniscectomy 
with instability, 20 percent disabling; left fibula fracture, 
20 percent disabling; degenerative changes of the right knee, 
10 percent disabling; tinnitus, 10 percent disabling; and 
right hand fifth metacarpal fracture, post-operative, 
noncompensable.  

Further, there is no competent medical evidence that these 
service-connected disabilities rendered the veteran unable to 
secure and follow a substantially gainful occupation, prior 
to May 2, 2007.  Thus, entitlement to a TDIU on an 
extraschedular basis for this time period must be denied.  

In this regard, the Board acknowledges the veteran's November 
2004 statement that employers would not hire him after seeing 
his medical records.  He also related that it had been 
difficulty to attend junior college but his instructors had 
worked with him.

However, the Board finds it significant that prior to the 
veteran's May 2007 surgery, no physician expressed any 
opinion that the veteran was unemployable.

In fact, the record before the Board shows that the veteran 
was able to earn an Associate's Degree in general technology 
over the period from September 2001 to December 2004.  A 
December 2003 VA outpatient treatment report relates that he 
was a student and had no activities that aggravated his low 
back and knee pain.  A February 2004 VA outpatient treatment 
report relates that he was a fulltime student and pastor.  
During a March 2004 VA orthopedic examination, he related 
that he was able to perform activities of daily living, and 
go from class to class, without difficulty.  

A June 2004 VA outpatient treatment report relates that the 
veteran had longstanding history of right knee pain and low 
back pain.  He was able to stay active with coaching his 
son's baseball team and walking did not bother him too much.  
He walked for exercise 2 to 3 times a week following post-
surgical instructions.

The report of a February 2005 VA examination of the veteran's 
right hand reflects that the veteran reported quitting his 
job in technical support because of decreased hearing (a 
condition for which the veteran is not service-connected).  
The Board finds it significant that the veteran did not 
identify any service-connected disabilities as the cause of 
his inability to work.  

A November 2006 VA outpatient treatment report relates that 
the veteran could probably not return to his previous job as 
a telephone lineman but does not relate that he could not 
perform other jobs, such as his prior job in technical 
support.  

Since May 2, 2007, the veteran's combined evaluation for 
service-connected disabilities has met the percentage 
requirements for a veteran with more than one service-
connected disability.  38 C.F.R. § 4.16(a).  Moreover, the 
October 2008 VA Medical Feasibility Form and the December 
2008 VA Voc-Rehab letter are credible evidence that the 
veteran is unable to secure or follow a substantially gainful 
occupation, due to service-connected disability.  Thus, the 
veteran is entitled to a TDIU, effective May2, 2007.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an evaluation in excess of 10 percent for 
degenerative changes of the right knee, prior to May 2, 2007; 
an evaluation in excess of 20 percent for right knee medial 
meniscectomy with instability, prior to May 2, 2007; or an 
evaluation in excess of 20 percent for left fibula fracture.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
The evidence does show that the veteran's service-connected 
post right total knee arthroplasty warrants a 100 percent 
evaluation from May 2, 2007 to May 1, 2008, and a 60 percent 
evaluation thereafter.  The Board reiterates that the 100 
percent and 60 percent evaluations under Diagnostic Code 5055 
encompass all residuals from the veteran's service-connected 
right knee disability.  The evidence also shows that the 
veteran is entitled to a TDIU, effective May 2, 2007.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for a 
low back condition is granted; to this extent only, the 
appeal is granted.

Service connection for bilateral hearing loss is denied.

An evaluation in excess of 10 percent for degenerative 
changes of the right knee, prior to May 2, 2007, is denied.

An evaluation in excess of 20 percent for right knee medial 
meniscectomy with instability, prior to May 2, 2007, is 
denied

An evaluation in excess of 20 percent for left fibula 
fracture is denied.

A 100 percent evaluation for right total knee arthroplasty is 
granted from May 2, 2007 to May 1, 2008, and a 60 percent 
evaluation is granted thereafter, subject to the rules and 
regulations governing the award of monetary benefits.

The veteran is entitled to a TDIU, effective May 2, 2007, 
subject to the rules and regulations governing the award of 
monetary benefits.


REMAND

The issue of service connection for a low back disability 
requires additional development.  As discussed in the above 
decision, recent VA outpatient treatment records suggest that 
the veteran's service-connected knee disabilities aggravate 
his low back condition.  This evidence requires a VA 
examination to address the relationship, if any, between the 
veteran's service-connected knee conditions and his low back 
pain.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any low back condition that 
may be present.  The claims file must be 
made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran's 
service-connected right knee disability 
(now a status-post total knee 
replacement) and left fibula fracture 
aggravate the veteran's low back 
condition.  In other words, do these 
service-connected disabilities cause a 
permanent increase in the severity of the 
underlying nonservice-connected back 
disability which is beyond the natural 
progress.  If so, the examiner should 
specifically identify this increase in 
disability.

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.

2.  Then, readjudicate the issue of 
entitlement to service connection for a 
low back disability (to include as due to 
aggravation by service-connected 
disabilities).  In doing so, the RO must 
address all evidence received since the 
August 21, 2008, SSOC.  If any part of 
the decision is adverse to the veteran, 
he and his representative should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


